DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/09/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/22 has been entered.
 	The reply filed 06/09/22 affects the application 16/183,583 as follows:
1.     Claims 2, 22, 23, 25-28 have been amended. It should be noted that claims 43-45 should have been indexed as previously presented and not indexed as new claims since they were previously presented as new claims in Applicant’s amendment filed 12/09/21. Appropriate correction is respectfully required in the next claims amendments filed by Applicant. Applicant’s amendments have overcome the rejections made by applying Ingram et al. reference in the office action mailed 04/07/22. Also, the rejections made by applying Zhu et al. reference has been modified as necessitated by Applicant’s amendments. In addition, new ground(s) rejections are set forth herein below.
2.     The responsive is contained herein below.
Claims 2, 4, 5, 7, 21-33, 35-37, 39-45 are pending in application

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 5, 7, 21-32, 39-44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, recites the term -C(LG)(R5)(R3R4) which represents a chemical moiety or group of the compound having formula (III). However, the claim is indefinite since it does not recite or define what chemical atom, chemical group or chemical substituent R5 represents. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Tetrahedron Letters 44 (2003) 2669-2672). 
Claim 2 is drawn to a compound of given Formula (III). Zhu et al. disclose Applicant’s compound of Formula (III) (see page 2669, Figure 1, compound referred to as Probe 1; see also page 2670, Scheme 1, compound referred to as Probe 1). Furthermore it should be noted that for Zhu et al.’s compound Q is carbon, R7 is independently H, a moiety comprising a LG group (i.e.; the LG group being F (a halide)) and a detectable label (i.e.; the detectable label being a fluorescent dye (CY3); Z-R1 is a phosphate group (see page 2669, Figure 1, compound referred to as Probe 1; see also page 2670, Scheme 1, compound referred to as Probe 1).  
Also, claims 7 and 44 are also encompassed by this rejection since for Zhu et al.’s compound Z-R1 is a phosphate group (i.e.; -O-P(O)(OH)2) and the detectable label is a dye (see page 2669, Figure 1, compound referred to as Probe 1; see also page 2670, Scheme 1, compound referred to as Probe 1).  

Claims 2, 7, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (US 4797476 A). 
Claim 2 is drawn to a compound of given Formula (III). Inagaki et al. disclose Applicant’s compound of Formula (III) (see col. 6, compound 21). It should be noted that for Inagaki et al.’s compound Q is carbon, R7 is independently H, a moiety comprising a LG group (i.e.; the LG group being Cl (a halide)) and a detectable label (i.e.; an azo chromophore which comprises a 6-membered ring); Z-R1 is a phosphate group (see col. 6, compound 21). 
It should be noted that Inagaki et al. disclose compounds which comprises the azo chromophore which are referred to as azo dyes (e.g.; see col. 1, lines 10-15 and 30-40). Thus, the Examiner considers the detectable label (i.e.; an azo chromophore which comprises a 6-membered ring) of Inagaki et al. compound 21 as a dye.
Also, claims 7 and 44 are also encompassed by this rejection since for Inagaki et al.’s compound Z-R1 is a phosphate group (i.e.; -O-P(O)(OH)2), and the detectable label (i.e.; an azo chromophore which comprises a 6-membered ring) of Inagaki et al. compound 21 as a dye. (see col. 6, compound 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liou et al. (US 20110275643 A1).
Claim 2 is drawn to a compound of given Formula (III).  
Liou et al. disclose Applicant’s compound of Formula (III) in the salt form (see page 8, compound 89). Furthermore, it should be noted that for Liou et al.’s compound Q is carbon, R7 is independently H and an alkoxy (OCH3) group, and two adjacent R7 groups together form an aromatic ring which is substituted with a moiety which comprises a detectable label that is a chromophore (i.e.; a carbonyl group); Z-R1 is a phosphate group; LG is an alkoxy (i.e.; OCH3) (see page 8, compound 89). Also, it should be noted that the Examiner considers the carbonyl group a chromophore, especially since carbonyls are well known chromophores or are commonly known as being important chromophores. Furthermore, it should be noted that Applicant’s also claims compounds which comprises moiety which comprises a detectable label that has a carbonyl group as chromophore (as example, see claims 21-23). Also, Liou et al.’s compound has an aryl ring that comprises the heteroatom nitrogen and Z-R1 is a phosphate group (see page 8, compound 89).
The difference between Applicant’s claimed compound and the compound disclosed by Liou et al. is that Liou et al. disclose the salt form of Applicant’s claimed compound.  That is, Applicant’s compound is in the phosphoric acid form whereas Liou et al.’s compound is in the phosphoric acid, sodium salt form.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Liou et al.’s compound in the phosphoric acid form, such as by acidification or protonation of the phosphate group of the salt form of Liou et al.’s compound such as to use it as a tubulin polymerization inhibitor, and especially since Liou et al. disclose or suggest that their compounds as well as their salts can be used.
One having ordinary skill in the art would have been motivated, to prepare Liou et al.’s compound in the phosphoric acid form, such as by acidification or protonation of the phosphate group of the salt form of Liou et al.’s compound such as to use it as a tubulin polymerization inhibitor, and especially since Liou et al. disclose or suggest that their compounds as well as their salts can be used.
Allowable Subject Matter
  Though the compounds of the present invention are similar to the compounds of the prior art, the compounds of claims 33, 35-37, 45, possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  For example, the compounds of the claims 33, 35-37, 45 are of different structures and contain chemical moieties or substituents to that of the compounds of prior art.

Response to Arguments
Applicant's arguments with respect to claims 2, 4, 5, 7, 21-33, 35-37, 39-45 have been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623